UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 033-36383 PICO HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) California (State or other Jurisdiction of Incorporation or Organization) 94-2723335 (IRS Employer Identification No.) 875 Prospect Street, Suite 301
